DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1, 5-12 and 21 are pending and have been examined, where claims 1, 5-12 and 21 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1, 5-12 and 21 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “wherein the multiple parts are configured for screening presence of explosive threats by the X- ray system that utilizes screening technology comprising one of: two-dimensional (2-D) X-ray or X- ray computer tomography (CT), and wherein the multiple parts comprise being arranged in any sequential: a silicon part, an aluminum part and a graphite part, wherein adjacent parts are separated by a foam plug” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of object recognition, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1, 5-12 and 21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1, 5-12 and 21 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Clark (US 20070200566) discloses a tray insert, comprising:
a body, wherein the body having multiple parts removably positioned and prearranged therein for generation in an X-ray system (see figure 3, luggage is placed on the tray which will be used for x-ray evaluation), but not image quality metrics for tray impact;
a first cover disposed at a first end of the body (see figure 3, 20 is the first cover disposed on a first end); and
a second cover disposed at a second end of the body (see figure 3, 45 is the second cover disposed on a second end), 
wherein the first cover and the second cover are configured to fix and secure the body at the both ends (see figure 3, 20 and 45 are at both ends of the body),

    PNG
    media_image1.png
    352
    1032
    media_image1.png
    Greyscale

wherein the multiple parts are configured for screening presence of explosive threats by the X- ray system that utilizes screening technology comprising one of: two-dimensional  X-ray or X- ray computer tomography (see paragraph 34, sensor systems include those which implement one or more technologies such as nuclear quadrupolar resonance (NQR), nuclear magnetic resonance (NMR), magnetic resonance imaging (MRI), X-ray computed tomography (CT)).
Clark is silent in disclosing wherein the multiple parts comprise being arranged in any sequential: a silicon part, an aluminum part and a graphite part, wherein adjacent parts are separated by a foam plug.

Secondary reference, Zhamu (US 20170062869) discloses a battery which includes wherein the multiple parts comprise being arranged in any sequential: a silicon part, an aluminum part and a graphite part, wherein adjacent parts are separated by a foam plug (see paragraph 47, (a) Particles of natural graphite, artificial graphite, meso-carbon microbeads (MCMB), and a carbon material; (b) Silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd); (c) Alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric):

    PNG
    media_image2.png
    213
    480
    media_image2.png
    Greyscale
.
Zhamu is not combinable with Clark because both references belong in different fields / arts. 

Tour (US 20180175379) discloses a substrate includes a metal substrate, where the substrate includes a porous substrate, where the substrate includes, without limitation, nickel, cobalt, iron, platinum, gold, aluminum, chromium, copper, magnesium, manganese, molybdenum, rhodium, ruthenium, silicon, silicon carbide, tantalum, titanium, tungsten, uranium, vanadium, zirconium, silicon dioxide, aluminum oxide, boron nitride, carbon, carbon-based substrates, diamond, graphite (see paragraph 53). Tour is silent in disclosing the multiple parts comprise being arranged in any sequential: a silicon part, an aluminum part and a graphite part, wherein adjacent parts are separated by a foam plug.
Tour, Zhamu and Clark, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 21. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 4/7/22